Title: To James Madison from Thomas Jefferson, 14 March 1807
From: Jefferson, Thomas
To: Madison, James



Mar. 14. 07

The following Commissions to be made out.
Lemuel Trescott of Massachusets Collector of the district, & Inspector of the revenue for the port of Machias.Jonathan Palmer of Connecticut Surveyor of the port of Stonington, & Inspector of the revenue for the same.
John Vemor junr. Surveyor of the port of Albany & Inspector of the revenue for the same.
Robert Cockran of N. Carolina Collector for the district of Wilmington N. C.Abraham Bissent of Georgia Collector for the district of St. Mary’s in GeorgiaGeorge M. Bible Attorney for the US. for the district of Kentucky.

Th: Jefferson

